[Cite as In re S.A.R., 2018-Ohio-223.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                         MADISON COUNTY




IN THE MATTER OF:                               :

                   S.A.R.                       :      CASE NO. CA2017-04-010

                                                :              OPINION
                                                                1/22/2018
                                                :

                                                :



             APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 21710010



Jeremy Dodgion, 1188 South High Street, Columbus, Ohio 43206, for appellant, S.A.R.

Stephen J. Pronai, Madison County Prosecuting Attorney, Rachel M. Price, 59 North Main
Street, London, Ohio 43140, for appellee, state of Ohio



        HENDRICKSON, P.J.

        {¶ 1} Appellant, S.A.R., a juvenile, appeals from a decision of the Madison County

Court of Common Pleas, Juvenile Division, denying his motion to withdraw his no contest

plea to a speeding violation. For the reasons set forth below, we affirm the decision of the

juvenile court.

        {¶ 2} On January 15, 2017, S.A.R. was stopped by law enforcement on U.S. 40 in

Jefferson Township, Ohio, and was issued a citation for speeding in violation of R.C.
                                                                      Madison CA2017-04-010

4511.21(D)(2). The officer's radar recorded S.A.R.'s vehicle traveling 70 m.p.h. in a 50-

m.p.h. zone.

       {¶ 3} A hearing was held on January 31, 2017, and S.A.R. appeared before the court

with his father. At this time, S.A.R. and his father indicated they had reviewed and signed

both the Madison County Juvenile Rights and Procedures Form as well as the Juvenile Rule

3 Requirement Form. The Rights and Procedures Form advised S.A.R. and his father as

follows:

               RIGHTS AND PROCEDURES

               The following information constitutes the arraignment procedure
               in Juvenile Court for complaints alleging violations of the traffic
               code.

               You have the following rights which you may exercise or
               waive:

               1. You may deny the charge and request a trial before the Court
               at which time the county prosecutor will be required to prove the
               case beyond a reasonable doubt before you can be adjudicated a
               juvenile traffic offender. The trial is usually scheduled three to
               four weeks from the date of the arraignment.

                  a. You may cross-examine and ask questions of any witness
                  who testifies to prove the charge at trial.

                  b. You may testify yourself, if you wish. You cannot be
                  compelled to testify and you may remain silent on a denial at
                  trial.

                  c. You may call anyone to testify upon your request. The
                  witnesses you wish to testify can be compelled to appear for
                  you by filing with the Court a request, in writing, called a
                  precipe for subpoena, stating the name and address of the
                  witness, and if they can be located by the sheriff prior to trial,
                  they will be required to attend.

                  d. You may be represented by an attorney and can be
                  granted a continuance for an opportunity to consult an
                  attorney

                  e. A recording will be made of the proceedings.

               2. You may admit the charge and the Court will proceed to
                                               -2-
                                                                    Madison CA2017-04-010

              disposition or continue the case for deposition at a later date.

              ***

              DISPOSITION FOR TRAFFIC CASES

              The Court MAY impose the following penalties for any first
              time juvenile traffic offender:

              1. Suspend or revoke the juvenile's operator's license for up to
              two years;

              2. Place the juvenile on Community Control and/or Probation;

              3. Order restitution * * *;

              4. Impose a fine[.]

              ***

              The Court SHALL impose the following penalty for any
              juvenile admitting to, or found guilty of, a second moving
              violation:

              The juvenile's operator's license SHALL be suspended for a
              minimum of ninety (90) days. The Court MAY additionally impose
              any of the penalties listed for first time offenders.

(Emphasis sic.)

       {¶ 4} The Juvenile Rule 3 Requirement Form advised S.A.R. and his father that the

charge S.A.R. faced could result in S.A.R. being placed in a juvenile detention facility and

informed S.A.R. that he had the right to have a lawyer appointed to assist him in court. The

form listed the benefits of having representation and advised S.A.R. that "[b]efore you decide

to give up your right to a lawyer, you should discuss this with your parent(s)/guardian to make

sure you are making this decision knowingly and intelligently." The form further provided as

follows:

              [I]f you and your parent(s) sign this form you are telling Judge
              Brown:

              That you have discussed with your parent(s)/guardian what a
              lawyer is.

                                              -3-
                                                                      Madison CA2017-04-010


              That you have discussed with your parent(s)/guardian how a
              lawyer would help you.

              That you understand a lawyer will not cost you any money (other
              than the $25 application fee).

              That your parent(s)/guardian are not lawyers and are not able to
              provide you with legal assistance in Court.

              And that you understand that it is not a good idea to represent
              yourself in Court.

              ***

              To Parent(s)/Guardian: By signing below, I/we state that I/we
              have discussed with our child the disadvantages of not having a
              lawyer represent my/our child in Juvenile Court.

       {¶ 5} The juvenile court addressed these forms with S.A.R. and his father, and

advised S.A.R. that because this was his second offense, there was a mandatory suspension

of his license for 90 days up to a maximum of two years, the court could place him on

probation until he was 21 years old, it could impose a maximum fine of $50, and it could

order him to pay court costs. When S.A.R. indicated he understood the possible penalties

and wished to enter a no contest plea to the charges, the juvenile court orally advised S.A.R.

of the rights he would be waiving by entering this plea. The court stated,

              You understand by entering a no contest plea you waive all the
              rights that were read to you earlier? The right to trial, the right to
              hold the prosecution to their burden of proof, the right to be
              represented by counsel, the right to cross-examine the
              prosecution's witnesses, the right to present evidence and use
              the Court's subpoena power in order to do so, the right to testify if
              you choose to testify even though you cannot be compelled to do
              so. Do you understand you are waiving those rights?

S.A.R. indicated he understood that he would be waiving his rights and that he wished to

plead no contest. The juvenile court accepted S.A.R.'s plea, finding it had been entered

knowingly, intelligently, and voluntarily.

       {¶ 6} The case proceeded to disposition, where the juvenile court commented that

                                               -4-
                                                                      Madison CA2017-04-010

this was the second time S.A.R. had appeared before it within the last few weeks. The court

noted that in the other case, S.A.R. had been represented by counsel and neither S.A.R. nor

his attorney had informed the court that S.A.R. had received a second traffic violation. The

court stated:

                I had you here about a week ago, and at that time you were
                represented by counsel, and it was a case that dated back, I
                believe, to July 4th. And part of your attorney's recitation to me,
                which weighed into my decision in that case, was that this young
                man had not been in any further trouble since July the 4th. I
                made that statement in open court. I know I did. I made it.

                And neither one of you said the first thing about him receiving this
                ticket, which to me amounts to somewhat perpetrating a fraud
                upon the Court, not being completely open and honest with me,
                and I do not take that lightly.

The court suspended S.A.R.'s license for two years, imposed a $25 fine, and ordered S.A.R.

to pay court costs.

       {¶ 7} On January 31, 2017, S.A.R. filed a petition requesting driving privileges for

school and a work-study program. The juvenile court denied S.A.R.'s request. Thereafter,

on March 6, 2017, S.A.R. filed a motion to withdraw his no contest plea on the basis that he

"was not afforded counsel at the time of his plea, did not understand the nature and potential

sentences of the charge, and was perhaps not guilty or had a complete defense of the

charge." The juvenile court denied S.A.R.'s motion without a hearing.

       {¶ 8} S.A.R. appeals the denial of his motion to withdraw his plea, raising two

assignments of error. As the assignments of error are related, we will address them together.

       {¶ 9} Assignment of Error No. 1:

       {¶ 10} THE TRIAL COURT ERRED WHEN IT DENIED APPELLANT'S MOTION TO

WITHDRAW GUILTY PLEA [SIC] DESPITE THE PRESENCE OF MANIFEST INJUSTICE.

       {¶ 11} Assignment of Error No. 2:

       {¶ 12} THE TRIAL COURT ERRED WHEN IT DENIED APPELLANT'S MOTION TO

                                                -5-
                                                                     Madison CA2017-04-010

WITHDRAW GUILTY PLEA [SIC] WITHOUT FIRST HOLDING A HEARING.

       {¶ 13} In his first assignment of error, S.A.R. contends he is entitled to relief pursuant

to Crim.R. 32.1 as "[m]anifest injustice was present when S.A.R. entered a plea of 'no

contest' without assistance [of counsel] and without understanding the potential

consequences of his plea." He further argues, in his second assignment of error, that the

juvenile court erred when it denied his motion to withdraw his plea without holding a hearing.

       {¶ 14} Although S.A.R. has argued this appeal as though it concerns the denial of a

motion to withdraw a no contest plea brought pursuant to Crim.R. 32.1, Crim.R. 1(C)(5)

provides that the Rules of Criminal Procedure explicitly do not apply to "juvenile proceedings

against a child." See In re J.J., 9th Dist. Summit No. 21386, 2004-Ohio-1429, ¶ 5; In re

McElfresh, 7th Dist. Belmont No. 02 BA 12, 2003-Ohio-1079, ¶ 12; In re L.D., 8th Dist.

Cuyahoga No. 78750, 2001 Ohio App. LEXIS 5518, *4 (Dec. 13, 2001). Issues involving a

plea entered pursuant to Juv.R. 29(C) "'should be analyzed according the Rules of Juvenile

Procedure and the constitutional protections springing therefrom which may be applicable to

both adult and juvenile criminal prosecutions.'" In re J.J. at ¶ 5, quoting In re L.D. at *4.

"Accordingly, an appellate court should proceed to address an assigned error regarding a

motion to withdraw an admission under a Juv.R. 29(D) analysis." Id.

       {¶ 15} Juv.R. 29(D) provides, in relevant part, as follows:

              The court may refuse to accept an admission and shall not
              accept an admission without addressing the party personally and
              determining both of the following:

              (1) The party is making the admission voluntarily with
              understanding of the nature of the allegations and the
              consequences of the admission;

              (2) The party understands that by entering an admission the party
              is waiving the right to challenge the witnesses and evidence
              against the party, to remain silent, and to introduce evidence at
              the adjudicatory hearing.

Although Juv.R. 29(D) speaks in terms of an "admission," it applies equally to pleas of no
                                              -6-
                                                                       Madison CA2017-04-010

contest. See Juv.R. 29(C) (noting that "[a] failure or refusal to admit the allegations [to a

complaint] shall be deemed a denial, except in cases where the court consents to entry of a

plea of no contest" [emphasis added]). Just as an admission in juvenile proceedings

pursuant to Juv.R. 29(D) is analogous to a guilty plea made by an adult pursuant to Crim.R.

11(C), a no contest plea in juvenile proceedings pursuant to Juv.R. 29(C) and (D) is

analogous to a no contest plea made in accordance with Crim.R. 11(C). See In re Beechler,

115 Ohio App.3d 567, 571 (4th Dist.1996). See also State v. Beasley, Slip Opinion No.

2018-Ohio-16, ¶ 11, citing Crim.R. 11(B)(2) ("a plea of no contest is not an admission of guilt

but 'an admission of the truth of the facts alleged in the indictment, information, or

complaint'"). Both Crim.R. 11(C) and Juv.R. 29(D) require the respective trial courts to make

careful inquiries in order to ensure the plea is entered voluntarily, intelligently, and knowingly.

In re Beechler at 571-572.

       {¶ 16} "If the trial court substantially complies with Juv.R. 29(D) in accepting an

admission by a juvenile, the plea will be deemed voluntary absent a showing of prejudice by

the juvenile or a showing that the totality of the circumstances does not support the finding of

a valid waiver." In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, paragraph six of the

syllabus. "[S]ubstantial compliance means that in the totality of the circumstances, the

juvenile subjectively understood the implications of his plea." Id. at ¶ 113.

       {¶ 17} After thoroughly reviewing the record, we conclude that the juvenile court

complied with the requirements of Juv.R. 29(D) in accepting S.A.R.'s no contest plea, that

S.A.R. subjectively understood the implications of his plea, and that his plea was voluntarily,

intelligently, and knowingly entered. The juvenile court explained the nature of the speeding

charge S.A.R. faced and the possible penalties the court could impose if S.A.R. pled to the

offense. The court stated, "This appears to be your second offense. As such, there's a

mandatory suspension of your license for 90 days up to a maximum of two years. There's

                                                -7-
                                                                       Madison CA2017-04-010

also a maximum fine of $50, plus court costs * * * [and] I can also place you on probation

until the age of 21. Do you understand all those penalties?" S.A.R. indicated to the juvenile

court he understood the possible penalties.

       {¶ 18} The juvenile court also advised S.A.R. that by pleading no contest to the

speeding violation, he would be waiving certain rights, such as "[t]he right to trial, the right to

hold the prosecution to their burden of proof, the right to be represented by counsel, the right

to cross-examine the prosecution's witnesses, the right to present evidence and use the

Court's subpoena power in order to do so, the right to testify if you choose to testify even

though you cannot be compelled to do so." When asked by the juvenile court if he

understood the rights he would be waiving, S.A.R. stated, "Yes, sir."

       {¶ 19} In addition to having his rights explained to him by the juvenile court, S.A.R.

was also provided with the Rights and Procedures Form. This form listed the rights S.A.R.

was entitled to exercise or waive and provided the possible penalties for a second traffic

violation. Prior to signing the form, S.A.R. indicated he read and understood the information

contained in the form and wished to enter a no contest plea to the speeding charge.

       {¶ 20} Despite the juvenile court's compliance with Juv.R. 29(D), S.A.R. nonetheless

contends he was "unable to make an informed decision regarding his plea" because he was

not represented by counsel. However, the record demonstrates that S.A.R. made a valid

waiver of his right to counsel, in accordance with Juv.R. 3(D) and Juv.R. 29(B), after being

counseled and advised by his father. See In re C.S., 2007-Ohio-4919 at paragraph two of

the syllabus (recognizing that "a juvenile may waive his constitutional right to counsel, subject

to certain standards, if he is counseled and advised by his parent, custodian, or guardian").

The totality of the circumstances, including S.A.R.'s age, education, his experience with the

juvenile court, his father's presence at the January 31, 2017 hearing, and his execution of the

Juvenile Rule 3 Requirement Form, demonstrate S.A.R.'s waiver of his right to counsel was

                                                -8-
                                                                                 Madison CA2017-04-010

valid. See id. at paragraph four of the syllabus. At the time S.A.R. appeared before the

juvenile court, waived his right to counsel, and entered his no contest plea, S.A.R. was a 17-

year-old high school student with a prior traffic offense adjudication. S.A.R.'s prior traffic

offense violation, for which he was represented by counsel, provided S.A.R. with some

experience and familiarity with juvenile court proceedings. Further, S.A.R. was accompanied

by his father at the January 31, 2017 hearing, and the record indicates S.A.R. and his father

discussed the disadvantages of proceeding without representation, S.A.R. indicated he

understood the disadvantages when questioned by the court, and both S.A.R. and his father

signed the Juvenile Rule 3 Requirement Form.

        {¶ 21} Accordingly, given the totality of the circumstances, we conclude S.A.R. made

a valid waiver of his right to counsel and he subjectively understood the implications of his

plea. S.A.R.'s contention that his motion to withdraw his no contest plea should have been

granted is without merit and his first assignment of error is overruled.1

        {¶ 22} Additionally, S.A.R.'s argument that the juvenile court erred when it denied his

motion without first holding a hearing is also without merit. The juvenile court did not abuse

its discretion in denying the motion without first holding a hearing as the record demonstrated

the plea was made in compliance with Juv.R. 29(D) and was knowingly, intelligently, and

voluntarily entered. See, e.g., State v. Degaro, 12th Dist. Butler No. CA2008-09-227, 2009-

Ohio-2966, ¶ 13 (noting that a court need not hold a hearing on a postsentence motion to

withdraw a guilty plea "where the record indicates the movant is not entitled to relief").

S.A.R.'s second assignment of error is, therefore, overruled.

        {¶ 23} Judgment affirmed.


        S. POWELL and RINGLAND, JJ., concur.

1. Even if we were to review S.A.R.'s arguments under the standard set forth in Crim.R. 32.1, this court reaches
the same conclusion. S.A.R. has not demonstrated the existence of a manifest injustice necessitating
withdrawal of his plea. The record demonstrates S.A.R.'s plea was knowingly, intelligently, and voluntarily made.
                                                      -9-